DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-4, 6-11, 12-18, and 20-23 remain pending, and are rejected.


Response to Arguments
Applicant’s arguments filed on 1/4/2021 with regard to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 1/4/2021 with regard to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive:
Notably, Applicant argues that the claims are not directed to an abstract idea, and do not fall under the abstract grouping of certain methods of organizing human activity or mental processes. Claim 2 of Example 37 in the Subject Matter Eligibility Examples is referenced in how the claims are not performable by a human, and are necessarily rooted in computer technology. The Applicant argues that the claims integrate the abstract idea into a practical application, and improve root cause analysis as the root cause analysis is not performable by a human.
Examiner respectfully disagrees. The instant claims are not comparable to claim 2 of Example 37 because the instant claims do not track data that is not possible without a processor. Recording actions 
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-4, 6-7, and 21-23 are directed to a non-transitory computer-readable medium, which is an article of manufacture. Claims 8-11 and 13-14 are directed to a method, which is a process. Claims 15-18 and 20 are directed to a system, which is an apparatus. Therefore, claim 1-4, 6-11, 13-18, and 20-23 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitations which recite the abstract idea of recommending a service:
receiving a first request to perform an exploration;
in response to receiving the first request, creating the exploration;
recording a series of actions performed during the exploration in a storage using a processor of the computer, wherein the recording series of actions performed during the exploration tracks at least the actions performed, inputs provided for analysis, and micro services selected to perform root cause analysis of an issue during the exploration;
saving the exploration ins an evidence package in the storage, wherein the evidence package comprises a collection of explorations including the current exploration;
determining a predicted list of recommended micro services for the exploration to perform an analysis of the evidence package comprising the collection of explorations in the storage;
receiving a second request to perform the exploration in the predictive and maintenance service application, the second request occurring after the first request;
in response to the receiving the second exploration request, automatically identifying a list of micro services based on the determined predicted list of recommended micro services for the exploration;
discovering, using an association rule mining algorithm , uncovered relationships between individual micro services in successful explorations in the evidence package based on frequency of occurrence of the individual micro services; and
determining a list of frequent individual micro services from the uncovered relationships between the individual micro services, wherein the identified list of micro services further includes the list of frequent individual micro services;
displaying the list of micro services as recommendation for performing the exploration;

The recited limitations above set forth the process for analyzing services to determine a recommendation. These limitations amount to certain method of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors, etc.).
Such concepts have been identified as abstract ideas (see 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite additional elements, such as:
a graphical user interface;
a predictive and maintenance service application;
a recommendation engine;
executing a machine learning algorithm;
Taken individually and as a whole, claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Furthermore, although the claims recite computers and processors, they are generic computing devices, and are not particular devices required to implement the claims. As disclosed in paragraph [0029-0030] and in Figure 6 of the specification, the computing devices are any generic device with a processor to execute software, memory, and input/output devices. Thus, the computer used to implement the claims is clearly a generic device, an does not implement the abstract idea in a manner that is integral to technology, but to generally link the claims to a particular technological environment, such that the claims as a whole is more than a drafting effort to monopolize the abstract idea. Although the claims involve micro services, which only exist within technology, the claims are not directed to the functioning of implementation of micro services, but in the abstract idea of receiving a request and providing a recommendation of the services.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to representative claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (receiving a request…, etc.), 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 8 (method) and independent claim 15 system), the claim recites substantially similar limitations as set forth is claim 1. The additional elements of claims 8 and 15 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 1 (non-transitory computer-readable medium). As such, claims 8 and 15 are rejected for at least similar rationale as discussed above.

Dependent claims 2-7, 9-14, and 16-23 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm for exploring and recommending services. Thus, each of claims 2-7, 9-14, and 16-23 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-7, 9-14, and 16-23 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1, 8, and 15.


Allowable Subject Matter
The instant claims are allowable over the prior art as indicated in the Office Action mailed on 6/1/2020.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069.  The examiner can normally be reached on Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625